 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   District of Nevada
     Nevada Bar Number 14843
 3   JOSHUA BRISTER
     RACHEL KENT
 4   Assistant United States Attorneys
     501 Las Vegas Boulevard South
 5   Suite 1100
     Las Vegas, Nevada 89101
 6   702-388-6370 (phone)
     702-388-5087 (fax)
 7   joshua.brister@usdoj.gov
     Attorney for the United States of America
 8
                                  UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA

10
     United States of America,                         Case No. 2:20-mj-00862-EJY
11
                     Plaintiff,                        STIPULATION TO CONTINUE
12                                                     BENCH TRIAL
            v.                                         (Third Request)
13   JAVIER GIOVANNI REYES RINCON,
14                   Defendant.
15
            IT IS HEREBY STIPULATED AND AGREED, by and between CHRISTOPHER
16
     CHIOU, Acting United States Attorney; Joshua Brister, Assistant United States Attorney,
17
     counsel for the United States of America; and Bret O. Whipple, Esq., counsel for defendant:
18
            THAT THE BENCH TRIAL CURRENTLY SCHEDULED FOR July 14, 2021 at
19
     9:00 AM be vacated and continued to a time convenient to the Court, but not less than forty-
20
     five (45) days from the current setting.
21
            1.      Both parties agree to the continuance.
22
            2.      Defendant is not detained and agrees to the continuance.
23
            3.      The parties submit that another continuance will not harm the interests of
24
1    justice.

2               4.    This is the third request to continue the trial.

3

4               DATED this 1st day of July, 2021.

5

6                                                   CHRISTOPHER CHIOU
                                                    Acting United States Attorney
7

8                                                               /s/              _
                                                    Joshua Brister
9                                                   Assistant United States Attorney

10

11                                                              /s/             _
                                                    Bret O. Whipple, Esq.
12                                                  Counsel for Defendant

13

14

15

16

17

18

19

20

21

22

23

24

                                                       2
1                                  UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
2

3    United States of America,                              Case No. 2:20-mj-00862-EJY

4                     Plaintiff,                            ORDER

5           v.
     JAVIER GIOVANNI REYES RINCON,
6
                      Defendant.
7

8           Based on the pending Stipulation of counsel, the Court finds that:

9           1.        Both parties agree to the continuance.

10          2.        Defendant is not detained and agrees to the continuance.

11          3.        The Court finds good cause to continue the Bench Trial currently set for

12   July 14, 2021.

13          4.        This is the third request to continue the trial.

14          Accordingly, pursuant to the Stipulation, this Court will continue and set a new date

15   for the Bench Trial.

16          IT IS THEREFORE ORDERED:

17          1.        The Bench Trial set for July 14, 2021 at 9:00 AM is VACATED and

18   CONTINUED;

19   ///

20   ///

21   ///

22   ///

23   ///

24

                                                       3
1          2.    The Bench Trial in this matter will continue on September 24, 2021,

2    at 9:00 AM in Courtroom 3A.

3          IT IS SO ORDERED.

4

5          DATED this 2nd day of July, 2021.

6

7                                           ______________________________________
                                            UNITED STATES MAGISTRATE JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                               4
